EXHIBIT 10.2
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This Intellectual Property Security Agreement is entered into as of July 21,
2008, by and between PARTNERS FOR GROWTH II, L.P. ("PFG") and St. Bernard
Software, Inc., a Delaware corporation (individually and collectively,
"Grantor"), with reference to the following facts:
 
A.  PFG and Grantor, as Borrower, are parties to that certain Loan and Security
Agreement of even date with this Agreement (as amended from time to time, the
"Loan Agreement"). (Capitalized terms used herein have the meaning assigned in
the Loan Agreement.)
 
B.  Pursuant to the Loan Agreement, Grantor has granted to PFG a security
interest in all of the Collateral. The Collateral includes without limitation
all Intellectual Property (including without limitation the Intellectual
Property described herein).
 
Grantor agrees as follows:
 
To secure performance of all of its "Obligations" as defined in the Loan
Agreement, Grantor grants to PFG a security interest in all of Grantor's right,
title and interest in Grantor's Intellectual Property, including without
limitation (i) the trademarks and servicemarks listed or required to be listed
from time to time on Schedule A hereto, whether registered or not, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
such trademarks, and (ii) the patents and patent applications listed or required
to be listed from time to time on Schedule B hereto and all like protections
including, without limitation, all improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same, (iii) all
copyrights, maskworks, software, computer programs and other works of authorship
listed or required to be listed from time to time on Schedule C hereto, and all
extensions and renewals thereof, (iv) all domain names and domain name rights
used in connection with its business and that of its Subsidiaries, all legal and
equitable rights in domain names and ownership thereof, domain registry, domain
servers, web hosting and related contracts, services and facilities
(collectively, "Domain Rights") listed or required to be listed from time to
time on Schedule D hereto, and all extensions and renewals thereof, and (iv) all
rights to recover for past or future infringement of any of the foregoing, and
(v) all right, title and interest in and to any and all present and future
license agreements with respect to any of the foregoing, and (vi) all present
and future accounts, accounts receivable and other rights to payment arising
from, in connection with or relating to any of the foregoing.
 
1.  Grantor represents and warrants that (i) listed on Schedule A hereto are all
trademark registrations and pending registrations owned or controlled by
Grantor, (ii) listed on Schedule B are all patents and patent applications owned
or controlled by Grantor, (iii) listed on Schedule C are all copyrights,
software, computer programs, mask works, and other works of authorship owned or
controlled by Grantor which are registered with the United States Copyright
Office, and (iv) listed on Schedule D are all Domain Rights in which Grantor has
any legal, contractual or equitable right.
 

--------------------------------------------------------------------------------


 
2.  Grantor shall not, hereafter, register any maskworks, software, computer
programs or other works of authorship subject to United States copyright
protection with the United States Copyright Office without first complying with
the following: (i) providing Secured Party with at least 10 business days prior
written notice thereof, (ii) providing Secured Party with a copy of the
application for any such registration and (iii) executing and filing such other
instruments, and taking such further actions as Secured Party may reasonably
request from time to time to perfect or continue the perfection of Secured
Party's interest in the Collateral, including without limitation the filing with
the United States Copyright Office, simultaneously with the filing by Grantor of
the application for any such registration, of a copy of this Agreement or a
Supplement hereto in form reasonably acceptable to Secured Party identifying the
maskworks, software, computer programs or other works of authorship being
registered and confirming the grant of a security interest therein in favor of
Secured Party.
 
3.  This Agreement is being executed and delivered pursuant to the Loan
Agreement; nothing herein limits any of the terms or provisions of the Loan
Agreement, and PFG's rights hereunder and under the Loan Agreement are
cumulative. This Agreement, the Loan Agreement and the other Loan Documents set
forth in full all of the representations and agreements of the parties with
respect to the subject matter hereof and supersede all prior discussions, oral
representations, oral agreements and oral understandings between the parties.
This Agreement may not be modified or amended, nor may any rights hereunder be
waived, except in a writing signed by the parties hereto. In the event of any
litigation between the parties based upon, arising out of, or in any way
relating to this Agreement, the prevailing party shall be entitled to recover
all of its reasonable costs and expenses (including without limitation
reasonable attorneys' fees) from the non-prevailing party. This Agreement and
all acts, transactions, disputes and controversies arising hereunder or relating
hereto, and all rights and obligations of PFG and Grantor shall be governed by,
and construed in accordance with the internal laws (and not the conflict of laws
rules) of the State of California.
 
4.  Grantor agrees that simultaneously with the execution of this Agreement, and
thereafter upon any amendment of Schedule A, Schedule B, Schedule C or Schedule
D, the appropriate entities constituting Grantor shall execute notices in the
forms appended hereto (each, a "Notice"), as appropriate, with respect to all of
the pledged Intellectual Property, now owned or hereafter acquired, and shall
deliver each Notice to PFG for the purpose of recordation at the U.S. Patent and
Trademark Office or the U.S. Copyright Office, or otherwise, as appropriate.
Whether or not Grantor executes such a Notice reflecting new Intellectual
Property, Grantor hereby irrevocably appoints PFG as its lawful attorney-in-fact
without any further authorization to file such ,notices, liens or other
instruments as may be customary from time to time for PFG to perfect security
interests in Grantor's Intellectual Property. With respect to the power of
attorney granted in the attached DOMAIN RIGHTS COLLATERAL AGREEMENT AND NOTICE,
so long as no default has occurred and is continuing under the Loan Documents,
PFG shall not take any action referenced therein in the name of Grantor.
 

--------------------------------------------------------------------------------


 

Address of Grantor: St. Bernard Software, Inc.    
15015 Avenue of Science
San Diego, CA 92128
By:  /s/ Vincent A. Rossi                    
Name:  Vincent A. Rossi
Title:  Chief Executive Officer and Secretary
       
Address of PFG:
Partners for Growth II, L.P.
180 Pacific Avenue
San Francisco, California 94111
PARTNERS FOR GROWTH II, L.P.   By:  /s/ Andrew W.
Kahn                             
Name:  Andrew W. Kahn
Title: Manager, Partners for Growth II, LLC
Its: General Partner

 

--------------------------------------------------------------------------------


 
 
SCHEDULE A
St. Bernard Software, Inc.
Trademark Schedule
 
Trademarks
 
Serial Number - Registration Number
Mark
   
78298124
EPRISM
75823687
IPRISM
78/613,844
ST. BERNARD
77/084,182
LIVEPRISM

 

--------------------------------------------------------------------------------


 
SCHEDULE B
St. Bernard Software, Inc.
Patent Schedule
 
Patents

 
Patent/Application Number 
Title
   
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
SCHEDULE C
 
St. Bernard Software, Inc.
 
COPYRIGHTS
 

--------------------------------------------------------------------------------


 
SCHEDULE D
 
St. Bernard Software, Inc.
 
DOMAIN RIGHTS
 

 

Domain Name
Service Provider Contact Details and Account Number if any)
Owner and Registrar or Administrative Contact of Record
Expiry Date of Domain
        STBERNARD.COM
______
NETWORK SOLUTIONS
1/1/11 IPINC.COM
______
NETWORK SOLUTIONS
12/31/10 MXPATH-DEMO.COM
______
NETWORK SOLUTIONS
1/25/09 SINGLEFIN.NET
______
NETWORK SOLUTIONS
1/25/09 MXPATH.NET  
NETWORK SOLUTIONS
1/25/09 LIVEPRISM.COM  
NETWORK SOLUTIONS
11/25/08 IPRISM.BIZ  
NETWORK SOLUTIONS
11/11/08 IPRISM.NET  
NETWORK SOLUTIONS
1/1/09 LIVEPRISM.BIZ  
NETWORK SOLUTIONS
11/14/08 LIVEPRISM.CO.UK  
NETWORK SOLUTIONS
11/15/08 LIVEPRISM.INFO  
NETWORK SOLUTIONS
11/15/08 LIVEPRISM.NET  
NETWORK SOLUTIONS
11/15/08 LIVEPRISM.ORG  
NETWORK SOLUTIONS
11/15/08 LIVEPRISM.ORG.UK  
NETWORK SOLUTIONS
11/15/08 LIVEPRISM.UK.COM  
NETWORK SOLUTIONS
11/15/08 LIVEPRISM.UK.NET  
NETWORK SOLUTIONS
11/15/08 LIVEPRISM.US  
NETWORK SOLUTIONS
11/14/08 LIVEPRISM.US.COM  
NETWORK SOLUTIONS
11/15/08 LIVEPRISMDEMO.COM  
NETWORK SOLUTIONS
12/13/08 SECURITYKNOWLEDGE.INFO  
NETWORK SOLUTIONS
12/25/08

 

--------------------------------------------------------------------------------


 
TRADEMARK COLLATERAL AGREEMENT AND NOTICE
 
This Trademark Collateral Agreement and Notice dated as of July 21, 2008, is
between St. Bernard Software, Inc., a Delaware corporation with its principal
place of business at 15015 Avenue of Science, San Diego, CA 92128 ("Assignor")
and Partners for Growth II, L.P., 180 Pacific Avenue, San Francisco, CA 94111
("Assignee") pursuant to a Loan and Security Agreement dated July 21, 2008, by
and among Assignor and Assignee and pursuant to certain other loan documents
referenced therein (collectively, the "Loan Documents").
 
WHEREAS, Assignor is the owner of certain trademarks, including all federal
applications and/or registrations therefor, together with the goodwill of the
business connected with the use of and symbolized thereby, as listed on Exhibit
1 hereto (the "Marks"); and
 
WHEREAS, Assignee has agreed to extend certain credit to Assignor on condition
that the Assignor pledge and grant to Assignee as collateral for the Obligations
(as defined in the Loan Documents) a security interest and lien in and to the
Marks and all proceeds thereof and all other related claims and rights as more
fully described in a certain Intellectual Property Security Agreement (the
"Security Agreement") in favor of the Assignee dated July 21, 2008, by and among
Assignor and Assignee;
 
NOW THEREFORE, for good and valuable consideration, as security for the due and
timely payment and performance of the Obligations, Assignor hereby pledges and
grants to Assignee a security interest and lien in and to the Marks and all
proceeds thereof and gives notice of such security interest and the existence of
such Security Agreement providing therefor.
 
Executed as of the date first above written.
 
 

Assignor: Assignee:     St. Bernard Software, Inc. PARTNERS FOR GROWTH II, L.P.
    By  /s/ Vincent A. Rossi                                  By  /s/ Andrew W.
Kahn                              
Chief Executive Officer
    Name:   Andrew W. Kahn By  /s/ Vincent A.
Rossi                                       
Secretary
Title:  Manager, Partners for Growth II, LLC
Its General Partner

 
 

--------------------------------------------------------------------------------


 
 
 
EXHIBIT 1
St. Bernard Software, Inc.
 
Trademark Schedule

 
Serial Number - Registration Number
Mark
   
78298124
EPRISM
75823687
IPRISM
78/613,844
ST. BERNARD
77/084,182
LIVEPRISM




--------------------------------------------------------------------------------


 
 
PATENT COLLATERAL AGREEMENT AND NOTICE
 
This Patent Collateral Agreement and Notice dated as of July 21, 2008, is
between St. Bernard Software, Inc., a Delaware corporation with its principal
place of business at 15015 Avenue of Science, San Diego, CA 92128 ("Assignor")
and Partners for Growth II, L.P., 180 Pacific Avenue, San Francisco, CA 94111
("Assignee") pursuant to a Loan and Security Agreement dated July 21, 2008, by
and among Assignor and Assignee and pursuant to certain other loan documents
referenced therein (collectively, the "Loan Documents").
 
WHEREAS, Assignor is the owner of certain United States patents and/or patent
applications as listed on Exhibit 1 hereto (the "Patents"); and
 
WHEREAS, Assignee has agreed to extend certain credit to Assignor on condition
that the Assignor pledge and grant to Assignee as collateral for the Obligations
(as defined in the Loan Documents) a security interest and lien in and to the
Patents and all proceeds thereof and all other related claims and rights as more
fully described in a certain Intellectual Property Security Agreement (the
"Security Agreement") in favor of the Assignee dated July 21, 2008, by and among
Assignor and Assignee;
 
NOW THEREFORE, for good and valuable consideration, as security for the due and
timely payment and performance of the Obligations, Assignor hereby pledges and
grants to Assignee a security interest and lien in and to the Patents and all
proceeds thereof and gives notice of such security interest and the existence of
such Security Agreement providing therefor.
 
Executed as of the date first above written.
 
 

Assignor: Assignee:     St. Bernard Software, Inc. PARTNERS FOR GROWTH II, L.P.
    By  /s/ Vincent A. Rossi                                  By  /s/ Andrew W.
Kahn                              
Chief Executive Officer
    Name:   Andrew W. Kahn By  /s/ Vincent A.
Rossi                                       
Secretary
Title:  Manager, Partners for Growth II, LLC
Its General Partner

 
 

--------------------------------------------------------------------------------


 
EXHIBIT 1
St. Bernard Software, Inc.
Patent Schedule
 
Patents
 
Patent/Application Number
Title
                               

 
 

--------------------------------------------------------------------------------


 
COPYRIGHT COLLATERAL AGREEMENT AND NOTICE
 
This Copyright Collateral Agreement and Notice dated as of July 21, 2008, is
between St. Bernard Software, Inc., a Delaware corporation with its principal
place of business at 15015 Avenue of Science, San Diego, CA 92128 ("Assignor")
and Partners for Growth II, L.P., 180 Pacific Avenue, San Francisco, CA 94111
("Assignee") pursuant to a Loan and Security Agreement dated July 21, 2008, by
and among Assignor and Assignee and pursuant to certain other loan documents
referenced therein (collectively, the "Loan Documents").
 
WHEREAS, Assignor is the owner of certain copyrightable works which are the
subject of United States copyright registrations and/or copyright applications
as listed on Exhibit 1 hereto (the "Copyrights"); and
 
WHEREAS, Assignee has agreed to extend certain credit to Assignor on condition
that the Assignor pledge and grant to Assignee as collateral for the Obligations
(as defined in the Loan Documents) a security interest and lien in and to the
Copyrights and all proceeds thereof and all other related claims and rights as
more fully described in a certain Intellectual Property Security Agreement (the
"Security Agreement") in favor of the Assignee :Led July 21, 2008, by and among
Assignor and Assignee;
 
NOW THEREFORE, for good and valuable consideration, as security for the due and
timely payment and performance of the Obligations, Assignor hereby pledges and
grants to Assignee a security interest and lien in and to the Copyrights and all
proceeds thereof and gives notice of such security interest and the existence of
such Security Agreement providing therefor.
 
Executed as of the date first above written.
 
 

Assignor: Assignee:     St. Bernard Software, Inc. PARTNERS FOR GROWTH II, L.P.
    By  /s/ Vincent A. Rossi                                  By  /s/ Andrew W.
Kahn                              
Chief Executive Officer
    Name:   Andrew W. Kahn By  /s/ Vincent A.
Rossi                                       
Secretary
Title:  Manager, Partners for Growth II, LLC
Its General Partner

 
 

--------------------------------------------------------------------------------


 
EXHIBIT 1
 
St. Bernard Software, Inc.
 
COPYRIGHT SCHEDULE
 
None registered
 

--------------------------------------------------------------------------------


 
 
DOMAIN RIGHTS COLLATERAL AGREEMENT AND NOTICE
 
This Domain Rights Collateral Agreement and Notice dated as of July 21, 2008, is
between St. Bernard Software, Inc., a Delaware corporation with its principal
place of business at 15015 Avenue of Science, San Diego, CA 92128 ("Assignor")
and Partners for Growth II, L.P., 180 Pacific Avenue, San Francisco, CA 94111
("Assignee") pursuant to a Loan and Security Agreement dated July 21, 2008, by
and among Assignor and Assignee and pursuant to certain other loan documents
referenced therein (collectively, the "Loan Documents").
 
WHEREAS, Assignor is the owner of certain Domain Rights as defined in the Loan
Documents which are, as of the date hereof, as listed on Exhibit 1 hereto (the
"Domain Rights"); and
 
WHEREAS, Assignee has agreed to extend certain credit to Assignor on condition
that the Assignor pledge and grant to Assignee as collateral for the Obligations
(as defined in the Loan Documents) a security interest and lien in and to the
Domain Rights and all proceeds thereof and all other related claims and rights
as more fully described in a certain Intellectual Property Security Agreement
(the "Security Agreement") in favor of the Assignee dated July 21, 2008, by and
among Assignor and Assignee;
 
NOW THEREFORE, for good and valuable consideration, as security for the due and
timely payment and performance of the Obligations: (1) Assignor hereby pledges
and grants to Assignee a security interest and lien in and to the Domain Rights
and all proceeds thereof and gives notice of such security interest and the
existence of such Security Agreement providing therefor; and (2) Assignor hereby
irrevocably appoints PFG as its lawful attorney-in-fact without any further
authorization to take any action and file any notice on behalf of Assignor that
Assignor itself could file in respect of its Domain Rights, including without
limitation, to transfer Domain Rights, change administrative contacts in respect
of Domain Rights, maintain Domain Rights, and provide instructions to domain
hosting services and any domain name registrars.
 
Executed as of the date first above written.
 

Assignor: Assignee:     St. Bernard Software, Inc. PARTNERS FOR GROWTH II, L.P.
    By  /s/ Vincent A. Rossi                                  By  /s/ Andrew W.
Kahn                              
Chief Executive Officer
    Name:   Andrew W. Kahn By  /s/ Vincent A.
Rossi                                       
Secretary
Title:  Manager, Partners for Growth II, LLC
Its General Partner

 
 

--------------------------------------------------------------------------------


 
SCHEDULE D
 
St. Bernard Software, Inc.
 
DOMAIN RIGHTS
 
 

Domain Name
Service Provider Contact Details and Account Number if any)
Owner and Registrar or Administrative Contact of Record
Expiry Date of Domain
        STBERNARD.COM
______
NETWORK SOLUTIONS
1/1/11 IPINC.COM
______
NETWORK SOLUTIONS
12/31/10 MXPATH-DEMO.COM
______
NETWORK SOLUTIONS
1/25/09 SINGLEFIN.NET
______
NETWORK SOLUTIONS
1/25/09 MXPATH.NET  
NETWORK SOLUTIONS
1/25/09 LIVEPRISM.COM  
NETWORK SOLUTIONS
11/25/08 IPRISM.BIZ  
NETWORK SOLUTIONS
11/11/08 IPRISM.NET  
NETWORK SOLUTIONS
1/1/09 LIVEPRISM.BIZ  
NETWORK SOLUTIONS
11/14/08 LIVEPRISM.CO.UK  
NETWORK SOLUTIONS
11/15/08 LIVEPRISM.INFO  
NETWORK SOLUTIONS
11/15/08 LIVEPRISM.NET  
NETWORK SOLUTIONS
11/15/08 LIVEPRISM.ORG  
NETWORK SOLUTIONS
11/15/08 LIVEPRISM.ORG.UK  
NETWORK SOLUTIONS
11/15/08 LIVEPRISM.UK.COM  
NETWORK SOLUTIONS
11/15/08 LIVEPRISM.UK.NET  
NETWORK SOLUTIONS
11/15/08 LIVEPRISM.US  
NETWORK SOLUTIONS
11/14/08 LIVEPRISM.US.COM  
NETWORK SOLUTIONS
11/15/08 LIVEPRISMDEMO.COM  
NETWORK SOLUTIONS
12/13/08 SECURITYKNOWLEDGE.INFO  
NETWORK SOLUTIONS
12/25/08

 